In the

        United States Court of Appeals
                     For the Seventh Circuit
                        ____________________
No. 20‐1200
E.F.L.,
                                                    Petitioner‐Appellant,

                                     v.

BILL PRIM, et al.,
                                                 Respondents‐Appellees.
                        ____________________

           Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
           No. 1:20‐cv‐00072 — Steven Charles Seeger, Judge.
                        ____________________

   ARGUED OCTOBER 29, 2020 — DECIDED JANUARY 26, 2021
                ____________________

    Before FLAUM, KANNE, and HAMILTON, Circuit Judges.
   KANNE, Circuit Judge. E.F.L.’s1 petition for habeas corpus
asks that we enjoin the Department of Homeland Security
from removing her while her Violence Against Women Act

    1  Because of E.F.L.’s allegations of domestic abuse and her fear of re‐
taliation, this court granted her motion to use a pseudonym while pursu‐
ing this appeal. See Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d
869, 872 (7th Cir. 1997).
2                                                         No. 20‐1200

petition is pending. That petition, though, has been approved.
So E.F.L.’s request is moot. Plus, Congress has divested us of
jurisdiction over such challenges. We thus aﬃrm the district
court’s decision dismissing E.F.L.’s habeas petition for want
of jurisdiction, and we terminate our temporary stay of re‐
moval.
                          I. BACKGROUND
    E.F.L. is a Mexican national and citizen who has lived in
the United States for nearly twenty years.2 During that time,
she has endured domestic abuse that is extreme in nature. We
will not repeat any nongermane details of her harrowing alle‐
gations here. But in 2018, the Department of Homeland Secu‐
rity (“DHS”) discovered E.F.L.’s undocumented presence in
the country, reinstated a prior removal order against her, and
scheduled her removal.
    E.F.L. then travailed several avenues pursuing relief from
removal. First, E.F.L. filed an application for withholding of
removal under the Immigration and Nationality Act and the
Convention Against Torture. While that application was un‐
der review, she sought alternative relief by filing a self‐peti‐
tion under the Violence Against Women Act (“VAWA”) with
the United States Citizenship and Immigration Services
(“USCIS”).
   The resolution of these pursuits has been a bit circuitous.
An immigration judge and the Board of Immigration Appeals
denied E.F.L.’s application for withholding of removal, and
we declined to review that decision. After we did so—but

    2 We accept as true all of E.F.L.’s well‐pled factual allegations and
draw all reasonable inferences in her favor. See Long v. Shorebank Dev.
Corp., 182 F.3d 548, 554 (7th Cir. 1999).
No. 20‐1200                                                       3

while E.F.L.’s VAWA petition remained pending—DHS
sought to execute E.F.L.’s removal order. That prompted
E.F.L. to file the habeas petition currently before us.
    E.F.L.’s habeas petition seeks “preliminary and permanent
injunctive relief enjoining [DHS] from removing [her] from
the U.S. while her VAWA self‐petition remains pending with
USCIS.” As a basis for this injunction, the petition alleges that
“[i]f USCIS approves her VAWA self‐petition, then [she] will
receive deferred action, employment authorization, and per‐
mission to remain in the U.S.” And as a result, DHS would
violate the Due Process Clause and the Administrative Proce‐
dure Act by executing E.F.L.’s removal order while her VAWA
petition remains pending.
    The district court dismissed E.F.L’s habeas petition for
lack of subject matter jurisdiction because 8 U.S.C. § 1252(g)
provides that no court has jurisdiction to entertain a challenge
to DHS’s decision to execute a removal order. That decision is
the basis of this appeal. We entered a temporary stay of re‐
moval while considering this appeal.
   During the pendency of this appeal, USCIS approved
E.F.L.’s VAWA petition. Based on that approval, E.F.L. sub‐
mitted adjustment of status and waiver applications to USCIS.
She has not yet received work authorization as she expected.
                           II. ANALYSIS
    “We review de novo the district court’s dismissal for lack
of subject‐matter jurisdiction.” Glaser v. Wound Care Consult‐
ants, Inc., 570 F.3d 907, 912 (7th Cir. 2009) (citing Scott v. Trump
Ind., Inc., 337 F.3d 939, 942 (7th Cir. 2003)).
   “Federal courts are courts of limited jurisdiction. They
possess only that power authorized by Constitution and
4                                                     No. 20‐1200

statute, which is not to be expanded by judicial decree.”
United States v. Alkaramla, 872 F.3d 532, 534 (7th Cir. 2017)
(quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
377 (1994)).
    E.F.L.’s habeas petition falls outside of that limited juris‐
diction for two reasons. First, the petition is moot because
E.F.L.’s VAWA petition has been approved. Second, in 8
U.S.C. § 1252(g) Congress stripped federal courts of jurisdic‐
tion over such challenges to executive branch decisions to ex‐
ecute removal orders.
    A. Mootness
    The Constitution limits our jurisdiction to resolving live
“Cases” and “Controversies,” rather than issuing advisory
opinions. U.S. Const. art. III, § 2, cl. 1. “Mootness is a consti‐
tutional doctrine designed to avoid the issuance of advisory
opinions. ‘[A] suit becomes moot … when it is impossible for
a court to grant any eﬀectual relief whatever to the prevailing
party.’” Trinity 83 Dev., LLC v. ColFin Midwest Funding, LLC,
917 F.3d 599, 601–02 (7th Cir. 2019) (first alteration in original)
(quoting Chafin v. Chafin, 568 U.S. 165, 172 (2013)). If this oc‐
curs, federal courts lose subject matter jurisdiction over the
case. See In re Repository Techs., Inc., 601 F.3d 710, 716–17 (7th
Cir. 2010). We thus have a “constitutional obligation to resolve
the question of mootness” and address it sua sponte if needed.
United States v. Fischer, 833 F.2d 647, 648 n.2 (7th Cir. 1987)
(citing North Carolina v. Rice, 404 U.S. 244, 246 (1971)).
    E.F.L.’s habeas petition is moot because it seeks to enjoin
DHS from executing her removal order while her VAWA pe‐
tition is pending, but that petition has now been approved. So
we cannot grant E.F.L. the eﬀectual relief she asks for.
No. 20‐1200                                                       5

    Both E.F.L. and the government argue that, nevertheless,
this case still presents a live dispute because E.F.L. is now
seeking other forms of relief from removal, such as adjust‐
ment of status, that are “natural successors” to her now‐ap‐
proved VAWA petition.
    But E.F.L.’s habeas petition does not ask for an injunction
so that she can seek such relief. It asks for one so that USCIS
can rule on her VAWA petition. In fact, the habeas petition re‐
peats several times that “[i]f USCIS approves her VAWA self‐
petition, then [E.F.L.] will receive deferred action, employ‐
ment authorization, and permission to remain in the U.S.,” in‐
dicating that there were no “natural successors” to the VAWA
petition.
    Given our limited role of ruling on the cases that come be‐
fore us, we will not amend E.F.L.’s petition to state otherwise
just to keep this matter alive. See N.Y. State Rifle & Pistol Ass’n,
Inc. v. City of New York, 140 S. Ct. 1525, 1526 (2020) (holding
that the case became moot once the challenged statute
changed during the appeal process, and declining to rule on
the propriety of the updated statue or consider alternative
forms of relief not requested in the complaint).
   Both parties also argue that our recent decision in Meza
Morales v. Barr, 973 F.3d 656 (7th Cir. 2020), compels us to hold
that this case is not moot. We disagree.
    Meza Morales was an undocumented immigrant who ap‐
plied to USCIS for a “U visa,” which could have entitled him
to remain in the United States and to seek work authorization.
Id. at 657–58. While this petition was pending, Immigration
and Customs Enforcement sought to remove him. Id. at 659–
60. After unsuccessfully seeking several forms of relief, Meza
6                                                    No. 20‐1200

Morales applied to us for an emergency stay of removal while
his U visa application was pending. Id. at 660. As we were re‐
viewing Meza Morales’s case, USCIS approved him for a U
visa and granted him deferred action. Id. His “removal order
remain[ed] on the books, though, and Meza Morales con‐
tinue[d] to petition our court for review of it.” Id. We thus held
that the approval of Meza Morales’s U visa application did
not render his case moot; Meza Morales asked for “vacatur of
the removal order,” and we could still grant that relief. Id.
   E.F.L.’s habeas petition is diﬀerent. It does not request that
we vacate E.F.L.’s removal order or grant her any other still‐
possible forms of relief. All it asks is that we enjoin DHS from
removing E.F.L. while her VAWA petition is pending. As ex‐
plained, we are now wholly unable to provide that relief.
    E.F.L. lastly argues that her petition is not moot because
the issues it raises are “capable of repetition, yet evading re‐
view.” Fischer, 833 F.2d at 649. For this mootness exception to
apply, “there must be a ‘“demonstrated probability” that the
same controversy will recur involving the same complaining
party.’” Id. (quoting Murphy v. Hunt, 455 U.S. 478, 482 (1982)).
That condition is not met here because the controversy set
forth in E.F.L.’s habeas petition—whether DHS can execute
E.F.L.’s removal order while she has a pending VAWA peti‐
tion—cannot recur. Her VAWA petition has been approved
once and for all.
    B. 8 U.S.C. § 1252(g)
    Congress has given federal courts of appeal the power to
review removal orders. 8 U.S.C. § 1252(a). But what Congress
can give, it can take away. In 8 U.S.C. § 1252(g), Congress did
just that and divested us of jurisdiction over challenges to
No. 20‐1200                                                                7

executive branch decisions to execute removal orders. That ju‐
risdiction‐stripping provision states:
    Except as provided in this section and notwithstanding any
    other provision of law (statutory or nonstatutory), includ‐
    ing section 2241 of Title 28, or any other habeas corpus pro‐
    vision, and sections 1361 and 1651 of such title, no court
    shall have jurisdiction to hear any cause or claim by or on
    behalf of any alien arising from the decision or action by the
    Attorney General [or DHS] to commence proceedings, ad‐
    judicate cases, or execute removal orders against any alien
    under this chapter.3
    This statute does not sweep broadly; only challenges to the
three listed decisions or actions—to commence proceedings,
adjudicate cases, or execute removal orders—are insulated
from judicial review. Reno v. Am.‐Arab Anti‐Discrimination
Comm., 525 U.S. 471, 482 (1999). For instance, in Fornalik v. Per‐
ryman, we exercised jurisdiction over a noncitizen’s habeas
petition, and even stayed the execution of his removal order,
because “[h]is claim [wa]s not that the Attorney General [wa]s
unfairly executing a removal order, but rather that a prior, un‐
related error ma[de] his removal improper.” 223 F.3d 523, 532
(7th Cir. 2000).
    But § 1252(g)’s narrow sweep is firm; we cannot entertain
challenges to the enumerated executive branch decisions or
actions. For example, in Sharif ex rel. Sharif v. Ashcroft, two ha‐
beas petitioners sought to enjoin the Immigration and Natu‐
ralization Services (“INS”) from executing removal orders

    3 Section 1252(g)’s reference to the Attorney General applies to the de‐

cisions and actions of DHS. See 6 U.S.C. §§ 251, 557; Elgharib v. Napolitano,
600 F.3d 597, 606–07 (6th Cir. 2010) (“[T]he statutory reference to the ‘At‐
torney General’ in § 1252(g) now means ‘Secretary of DHS.’”).
8                                                   No. 20‐1200

against them while they pursued administrative review and
applied for statutory relief. 280 F.3d 786, 787 (7th Cir. 2002).
We held that § 1252(g) barred federal courts from exercising
jurisdiction over these petitions because they arose from the
INS’s decision to execute the removal orders. Id.; see also
Gomez‐Chavez v. Perryman, 308 F.3d 796 (7th Cir. 2002) (hold‐
ing that § 1252(g) barred an immigrant’s challenge to the exe‐
cution of a removal order while his application for waiver of
inadmissibility was outstanding); Fedorca v. Perryman, 197
F.3d 236, 240 (7th Cir. 1999) (“Fedorca seeks as relief only a
stay of deportation pending his appeal to the BIA—or in other
words, review of the decision to execute his deportation,
which is barred by § 1252(g).”).
    E.F.L.’s habeas petition falls directly in § 1252(g)’s path.
Like the petitioners in Sharif, E.F.L. challenges DHS’s decision
to execute her removal order while she seeks administrative
relief. And unlike the petitioner in Fornalik, she does not chal‐
lenge the legality of her removal order. Federal courts thus do
not have jurisdiction to hear her claim.
    The heart of E.F.L.’s argument to the contrary is that
§ 1252(g) limits judicial review of DHS’s “discretionary deci‐
sions” to execute removal orders, but here, E.F.L. challenges
DHS’s “legal authority” to execute her removal order her
while she seeks administrative relief.
    This argument is not persuasive. First, it runs smack into
precedent. In Sharif, to take just one of many examples, the
petitioners made nearly identical arguments, as explained
above, and we held that § 1252(g) barred us from exercising
jurisdiction.
No. 20‐1200                                                      9

    Second, the distinction between DHS’s “discretionary de‐
cisions” and its “legal authority” to execute removal orders is
illusory. Section 1252(g) precludes judicial review of “any”
challenge to “the decision or action by [DHS] to … execute
removal orders.” That includes challenges to DHS’s “legal au‐
thority” to do so. Otherwise, § 1252(g) would be a paper tiger;
any petitioner challenging the execution of a removal order
could characterize his or her claim as an attack on DHS’s “le‐
gal authority” to execute the order and thereby avoid
§ 1252(g)’s bar. See Ragbir v. Homan, 923 F.3d 53, 64 (2d Cir.
2019), cert. granted, judgment vacated sub nom. Pham v. Ragbir,
141 S. Ct. 227 (2020) (“To remove th[e] decision [to execute a
removal order] from the scope of section 1252(g) because it
was allegedly made based on unlawful considerations would
allow plaintiﬀs to bypass § 1252(g) through mere styling of
their claims.”); Tazu v. Att’y Gen. U.S., 975 F.3d 292, 298 (3d
Cir. 2020) (“Any other rule would gut § 1252(g).”). We will not
render § 1252(g) so toothless.
    E.F.L. also makes several secondary arguments against the
application of § 1252(g). To start, she relies on the Supreme
Court’s decision in I.N.S. v. St. Cyr, which allowed a habeas
petitioner to challenge “the Attorney General’s conclusion
that, as a matter of statutory interpretation, he [wa]s not eligi‐
ble for discretionary relief.” 533 U.S. 289, 298 (2001). E.F.L. has
not presented a similar challenge. Instead, she has asked a
federal court to bar DHS’s execution of her admittedly valid
removal order. In addition, St. Cyr’s only mention of § 1252(g)
is a footnote explaining that the section was “not relevant”
and reaffirming Reno’s holding that § 1252(g) bars jurisdiction
over challenges to the execution of removal orders. Id. at 311
n.34 (citing Reno, 525 U.S. at 471)).
10                                                 No. 20‐1200

    E.F.L. also asserts that in Subhan v. Ashcroft, 383 F.3d 591
(7th Cir. 2004), we created an exception to § 1252(g) that ap‐
plies here. We did not. In Subhan, we reviewed an immigra‐
tion judge’s decision to enter an order of removal and held
that the immigration judge erred in denying the petitioner a
continuance in the proceedings without reasoning why. Id. at
595. The case had nothing to do with § 1252(g).
    As a final note, contrary to E.F.L.’s arguments, neither the
APA nor the Suspension Clause mandates that we must have
jurisdiction over E.F.L.’s petition. The APA is inapplicable be‐
cause § 1252(g) precludes judicial review and because DHS’s
decision to execute E.F.L.’s removal order is discretionary. 5
U.S.C. § 701(a) (“This chapter applies, according to the provi‐
sions thereof, except to the extent that— (1) statutes preclude
judicial review; or (2) agency action is committed to agency
discretion by law.”); see also Lalani v. Perryman, 105 F.3d 334,
337 (7th Cir. 1997) (“[T]he APA is not a useful tool for aliens
challenging immigration decisions.”). And the Suspension
Clause is inapplicable because E.F.L.’s habeas petition does
not “contest[] the lawfulness of restraint” or seek to “secur[e]
release” from custody; it instead vies for her right to “remain
in [the United States] or to obtain administrative review po‐
tentially leading to that result.” Depʹt of Homeland Sec. v.
Thuraissigiam, 140 S. Ct. 1959, 1969 (2020).
                       III. CONCLUSION
   We acknowledge the district court’s recognition of “the se‐
riousness of E.F.L.’s allegations about decades of abuse, and
the extraordinarily diﬃcult situation that she and her family
continue to face.” But we cannot provide E.F.L. the relief that
she seeks. The judgment of the district court is therefore
AFFIRMED, and the temporary stay of DHS’s execution of
No. 20‐1200                                             11

E.F.L.’s removal order is TERMINATED as of the date of this
opinion.